                                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                                  CHARLOTTE DIVISION
                                              CASE NO. 3:21-CV-00154-FDW-DSC

               XUEJUN ZHANG,

                         Plaintiff,
                                                                                     ORDER
               v.

               DRAGON CAPITAL GROUP LLC,
               PREMIER INVESTMENTS & FINANCIAL
               SERVICES GROUP LLC, FXTRADE ZH LP,
               ALEXANDER C. CHENG AND STEPHEN L.
               KIRKLAND,

                          Defendants,


                      THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and
                      Defendant.
               Affidavit [for Tamara A. Seelman]” (document #9) filed April 28, 2021. For the reasons set forth

               therein, the Motion will be granted.

                         All counsel are advised that local counsel must sign all documents submitted to the Court

               and as such are accountable for the substance of such submissions under Rule 11 of the Federal

               Rules of Civil Procedure.

                         The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Frank D. Whitney.

                         SO ORDERED.


Signed: April 28, 2021
